Citation Nr: 0426244	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The appellant served on active duty from May to November 
1958.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDING OF FACT

Asbestosis is not currently shown.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
have held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Upon receipt of the appellant's January 2002 claim for 
benefits, the RO sent the appellant a letter in March 2002 
notifying him of his rights in the VA claims process.  The 
letter advised him of the evidence needed to establish 
service connection, including as secondary to asbestos 
exposure.  The appellant was notified of the information that 
he needed to provide in support of his claims and was 
requested to advise VA of any additional information or 
evidence he wanted the VA to secure.  In this letter, the RO 
notified the appellant of his and VA's respective obligations 
with respect to providing information and obtaining evidence.  

The August 2003 statement of the case notified the appellant 
of the laws and regulations relating to service connection.  
The statement of the case also specifically set forth the 
regulation pertaining to VA's duty to assist.  This document 
advised him of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

Information from the National Personnel Records Center 
reflects that the appellant's service medical records are 
unavailable and are presumed to have been destroyed in a fire 
at that facility.  When a veteran's service medical records 
are not available, VA's duty to assist, and the Board's duty 
to provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (are 
heightened).  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  The RO has requested and obtained morning 
reports from the appellant's unit during service and VA 
outpatient treatment records.  The appellant was afforded VA 
examinations in December 2002 and May 2003.  The appellant 
has submitted private records in support of his claims.  
Further, the veteran has never indicated that service medical 
records, if available, would indicate treatment for the 
condition at issue.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II  Background

The appellant's service medical records are not available and 
may have been destroyed in a fire in 1973.

The appellant filed a claim for service connection for 
asbestosis in January 2001.  With his claim he submitted an 
October 1989 statement from a private pulmonologist who 
indicated that he evaluated the appellant for pulmonary 
function in October 1989.  The appellant related a history of 
asbestos exposure between 1959 and 1985 (post-service) when 
his work involved the removal of asbestos pipe insulation.  
It was noted that that pulmonary function test show a severe 
restrictive pattern and some reversible obstructive 
component.  The doctor stated the restrictive nature of the 
pulmonary function test indicated asbestos as a major 
contributor to his lung disease and the obstructive component 
was more likely related to cigarette smoking.

In April 2002, the appellant submitted a statement from his 
family practice doctor who reported that the appellant's 
symptoms suggested asbestosis.  The doctor further said that, 
according to the appellant's history, most exposure to 
asbestos was during service.  The appellant's family doctor 
also noted that a diagnosis of asbestosis was confirmed by a 
pulmonologist in 1990.  

The appellant went to a VA outpatient clinic in July 2002.  
He reported that he had a lengthy history of asbestos 
exposure in service and that a doctor told him he had 
asbestosis in 1989.  The assessment included asbestosis.  A 
chest x-ray and pulmonary function test were ordered.  

On a December 2002 VA respiratory examination, the examiner 
commented that the July 2002 pulmonary function test showed 
severe obstructive lung defect with possible additional 
restrictive defect that could not be excluded.  The diagnosis 
was chronic obstructive pulmonary disease.  After review of 
the appellant's clinical data and examination results, the 
doctor commented that the appellant's lung disease was most 
likely attributable to smoking rather than asbestos exposure.  
Additional pulmonary function testing and a chest x-ray were 
ordered.

On a May 2003 VA respiratory examination, the examiner 
reported that he had reviewed the appellant's claims file.  
The appellant indicated that while he was active duty with 
the National Guard in 1958 he was assigned the job of 
cleaning blanket partitions between people doing welding.  
The appellant reported that he did not have significant 
asbestos exposure after service.  A radiologist interpreted a 
chest x-ray as showing no definite asbestos related pleural 
plaques.  The final diagnosis was asbestos related lung 
disease, not found.

During the course of this appeal, the appellant has submitted 
a statement from a fellow soldier to the effect that they 
both were exposed to asbestos when cleaning and burning 
asbestosis blankets during service.  The appellant also 
testified to this effect at a hearing at the RO in March 2003 
and before the undersigned at a travel Board hearing at the 
RO in June 2004.

III  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

While the veteran may have been exposed to asbestosis during 
his service, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The appellant contends, essentially, that he currently has 
asbestosis, and that the presence of this disability is 
related to inservice exposure to asbestos.  However, the most 
recent probative medical evidence, which consists of the 
reports of VA respiratory examinations conducted in December 
2002 and in May 2003, does not show that the appellant has 
asbestos-related lung disease.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The December 2002 examination report notes a diagnosis of 
chronic obstructive pulmonary disease and notes that the 
appellant's lung disease would be more likely attributable to 
cigarette smoking than any claimed asbestos exposure in 
service.  The May 2003 examination was more explicit, noting 
that asbestos-related lung disease was not found.  The Board 
finds these medical opinions are entitled to great probative 
value.

The Board has reviewed the 1989 report of asbestosis.  The 
most salient factor in the October 1989 private 
pulmonologist's report as it relates to service connection 
for asbestosis is that the appellant at the time reported 
significant asbestos exposure from 1959 to 1985, 
approximately 26 years (well after service), all of it after 
a limited period of active duty in 1958.  The Board finds 
this medical opinion is entitled to limited probative value, 
but clearly provides negative evidence against this claim.

Even assuming the current presence of asbestos-related lung 
disease, the more persuasive evidence is that the appellant 
did not have significant asbestos exposure during service, as 
indicated above.  In any event, service connection cannot be 
granted for a disorder that is not currently shown.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The last, and most probative, VA examiner specifically 
indicated that upon review of the appellant's claims file, no 
asbestos-related lung disease was found.  This examiner had a 
chance to review current x-rays and pulmonary function tests.  
His conclusion was consistent with the previous VA examiner 
who found the appellant's lung disease (chronic obstructive 
pulmonary disease) was more likely attributable to cigarette 
smoking that to the claimed asbestos exposure.

The Board recognizes that medical evidence dated in 1989 
indicates asbestosis and that an April 2002 statement from 
the veteran's family doctor references a history of asbestos 
exposure in service and noted the earlier diagnosis of 
asbestosis.  With regard to all medical opinions indicating 
asbestosis, the Board finds these opinions are of limited 
probative value as they indicate no objective basis for their 
findings.  It remains uncontroverted that the most current 
competent medical evidence, based on a detailed review of the 
medical evidence, does not show asbestosis or asbestos-
related lung disease.  In the absence of any such showing, 
service connection for asbestosis cannot be awarded.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent evidence neither supports,  nor is in 
relative equipoise on the question of whether there is, a 
medical nexus between service and the currently claimed 
disability, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for asbestosis is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



